[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________
                                                                        FILED
                                          No. 11-10282         U.S. COURT OF APPEALS
                                   ________________________ ELEVENTH CIRCUIT
                                                                 NOVEMBER 22, 2011
                                                                      JOHN LEY
                                D.C. Docket No. 1:10-cv-00370-ODE
                                                                       CLERK



T.M.,
by next friend and guardian S.M.,

llllllllllllllllllllllllllllllllllllllll                            Plaintiff - Appellant,

                                                versus

GWINNETT COUNTY SCHOOL DISTRICT,

llllllllllllllllllllllllllllllllllllllll                           Defendant - Appellee.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (November 22, 2011)

Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
      T.M., by next friend and guardian S.M., appeals from the final judgment of the

district court granting Gwinnett County School District’s motion for judgment on the

administrative record. The heart of T.M.’s claim is that the School District failed to

provide him a “free appropriate public education,” as required under the Individuals

with Disabilities Education Act (“IDEA”), 20 U.S.C. § 1400 et seq. In particular,

T.M. objects, on both procedural and substantive grounds, to the Individualized

Educational Program (“IEP”) that the School District developed for him. The School

District responds that the IEP developed for T.M. was procedurally adequate, was

tailored to T.M.’s individualized needs, and offered T.M. a free appropriate public

education.

      After thorough review and oral argument, we affirm. We do so based on the

district court’s thorough and well-reasoned opinion of December 20, 2010. We can

discern no error in the district court’s conclusion that T.M. was provided a “free

appropriate public education.” T.M.’s IEP was neither procedurally nor substantively

deficient under Board of Education v. Rowley, 458 U.S. 176 (1982).

      We observe that in reaching the conclusion that T.M.’s IEP was “reasonably

calculated to provide a meaningful educational benefit” under Rowley, the district

court employed a four-factor test derived from the Fifth Circuit’s decision in Cypress-

Fairbanks Independent School District v. Michael F. ex rel Barry F., 118 F.3d 245

                                          2
(5th Cir. 1997). We need not decide today whether the Cypress-Fairbanks test is the

only one to be employed in IEP inquiries. It is enough to say that the same result

would have been reached, whether by application of the Cypress-Fairbanks test or by

direct application of the IDEA, the corresponding regulations, the Supreme Court’s

decision in Rowley, and the existing law of this Circuit.

      AFFIRMED.




                                         3